Citation Nr: 0534990	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  00-05 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia



THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979 and from June 1980 to June 1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision 
which, in pertinent part, granted service connection and a 10 
percent rating for a low back disability, effective July 1, 
1999.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the veteran has received the 
required notice.  

2.  The veteran's service-connected low back disability 
(degenerative disc disease of the lumbar spine, status post 
lumbar laminectomy) is manifested by no more than mild 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months; no more than slight 
limitation of low back motion or lumbosacral strain with 
characteristic pain on motion; and no more than limitation of 
forward flexion of the thoracolumbar spine to 85 degrees or 
less, or limitation of combined range of motion to 235 
degrees or less, or muscle spasm (or guarding) or localized 
tenderness not resulting in an abnormal gait, or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height.  Ankylosis has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5289, 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are more favorable to 
the veteran, although the new criteria are only applicable 
since their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33422 (2000).

Arthritis, due to trauma, substantiated by x-ray finding, is 
to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (limitation of 
motion of lumbar spine), in effect prior to September 26, 
2003, severe limitation of motion warrants a 40 percent 
evaluation, moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, and slight limitation of 
motion of the lumbar spine warrants a 10 percent evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (lumbosacral 
strain), in effect prior to September 26, 2003, severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  Lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, 
unilaterally, in the standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion, a 10 percent 
evaluation is warranted and with slight subjective symptoms 
only, a noncompensable evaluation is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (ankylosis of 
the lumbar spine), in effect prior to September 26, 2003, a 
50 percent evaluation is warranted if ankylosis of the lumbar 
spine is unfavorable and a 40 percent evaluation is warranted 
if favorable. 

The Board has also evaluated the veteran's condition under 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (intervertebral disc 
syndrome).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(intervertebral disc syndrome), in effect prior to September 
23, 2002, pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  No medical evidence in 
this case would support such a finding.  Severe 
intervertebral disc syndrome, with recurring attacks and with 
intermittent relief, warrants a 40 percent evaluation.  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation, mild intervertebral disc 
syndrome warrants a 10 percent evaluation, and postoperative 
cured intervertebral disc syndrome is noncompensable. 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Using the criteria effective September 23, 2002, for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted, with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted, with incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.

Using the criteria effective September 23, 2002, under 
Diagnostic Code 5293, an "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (in effect from September 23, 2002 until September 
26, 2003)

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R.  § 4.25.  The new criterion applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2004), unfavorable ankylosis of the entire spine warrants a 
100 percent evaluation.  With unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent evaluation is 
warranted.  With forward flexion of the thoracolumbar spine 
of 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent evaluation is warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; (2) 
when the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees; or (3) with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, a 20 percent evaluation is 
warranted.  

When (1) forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; (2) 
a combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; 
(3) with muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
(4) vertebral body fracture with loss of 50 percent or more 
of the height, a 10 percent evaluation is warranted.  

Under the currently effective criteria, VA is to evaluate 
any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  The VA is to 
round each range of motion measurement to the nearest five 
degrees.

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  The VA is to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

Under the current criteria, in rating intervertebral disc 
syndrome based on incapacitating episodes, with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted, with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

As noted above, the veteran served on active duty from August 
1976 to August 1979 and from June 1980 to June 1999.  In 
November 2000, the RO granted service connection for a low 
back disability (degenerative disc disease, status post 
lumbar laminectomy), effective July 1, 1999, the day 
following the veteran's last day of active duty.  

An August 1999 VA orthopedic examination report noted that 
the veteran stated that his back pain began in 1995 after an 
accident in service.  He stated that he saw a physician who 
diagnosed a herniated disc and that he underwent a 
lumbosacral laminectomy about four months prior to the 
examination.  The veteran reported that the pain was 
presently intermittent and confined to the affected areas.  
He noted that activity made it worse and that rest helped.  
The examiner reported that there was no pain on palpation of 
the lumbosacral spine and that there was no evidence of any 
muscle spasm or fasciculation of the lumbosacral paraspinal 
muscles.  As to active range of motion of the veteran's 
lumbosacral spine, the examiner indicated that flexion was 75 
degrees, that extension was 30 degrees, and that lateral 
flexion was 35 degrees to the right and left.  The examiner 
noted that such was normal range of motion for the 
lumbosacral spine.  It was reported that the veteran's gait 
was completely non-antalgic without the use of any assistive 
device and that there was no limp.  The examiner also stated 
that there were no other focal neuromuscular deficits.  The 
assessment included low back pain.  The examiner commented 
that the veteran's recovery from the lumbosacral laminectomy 
appeared to be excellent.  

A subsequent physical capacity evaluation report from the 
Rehabilitation and Sports Medicine Center noted that the 
veteran complained of low back pain status post laminectomy 
and fusion of L5-S1 in April 1999.  The veteran stated that 
the surgery helped relieve the symptoms from his leg, but 
that he still had pain in his low back.  The examiner 
reported that back rotation and side flexion were within full 
limits, that back flexion was one-half of full range, and 
that extension was one-fourth of full range.  It was noted 
that the sensory examination of the veteran's lower 
extremities was within full limits for light/deep tendon 
reflexes.  The examiner noted that muscle strength in the 
lower extremities was 5/5.  

A May 2002 VA spine examination report noted that the veteran 
reported that since his surgery in April 1999, he had been 
stable with a slight decrease in his symptoms and certainly 
no increase.  He stated that his residual symptoms were 
frequent tightness and occasional stabbing pain if he would 
twist and bend at the same time and occasional soreness or 
pain with periods of sitting or any attempt at heavy lifting.  
It was noted that the veteran denied any radiation, 
paresthesias, or weakness in his legs during the entire 
period and certainly currently.  It was also reported that he 
denied any neurological or functional problem.  The veteran 
stated that the recurrent pain had caused him to seek non-
physical employment subsequent to leaving the service.  

The examiner reported that the veteran's range of motion was 
almost complete and normal.  The examiner indicated that the 
veteran's flexion of 75 degrees was, in fact, very good.  It 
was noted that the veteran could touch his toes and that he 
could touch the floor without any apparent pain.  The 
examiner noted that after such maneuver, the veteran did get 
up slowly and would bend his knees into a squat position in 
order to get up instead of extending directly.  The examiner 
indicated that extension was slightly restricted at 
approximately 20 degrees and that lateral bending 
demonstrated approximately 30 degrees in each direction.  It 
was noted that the veteran could freely rotate the spine to a 
normal extent to both the left and the right.  The examiner 
noted that the veteran got on and off the examination table 
without any apparent difference and that he easily and, 
apparently comfortably, bent over a chair to the floor to put 
papers in and out of his briefcase.  It was noted that the 
veteran had a normal gait.  

The examiner reported that the leg neurological examination 
was normal.  The examiner noted that there were 2+ bilateral 
and equal reflexes at the knees and ankles, and that there 
was normal strength at the toes, ankles, and knees.  The 
straight leg test, in both the sitting and supine position, 
was fully normal in both positions with complaints only of 
tightness in the low back and back of legs with stretching to 
above 60 to 70 degrees.  The examiner indicated that there 
was an absence of any paresthesias or other referred symptoms 
and that there were no local findings of an abnormal nature 
with the low back except for the presence of a midline scar.  
It was noted that there was no palpable spasm or apparent 
tenderness.  The diagnosis was status post surgery for lumbar 
disk disease, with laminectomy and fusion.  The examiner 
commented that the veteran's level of current symptoms was 
mild and that there appeared to be no current functional 
abnormality or defect.  

The most recent September 2004 VA spine examination report 
noted that the veteran reported that he had problems with his 
low back that he described as primarily pain and stiffness in 
the lumbar region.  He denied that he had any radiation into 
either leg.  The veteran indicated that on a scale of 0 to 
10, with 10 being the worst, he rated his pain at a 4 daily.  
He stated that after exercising and/or stretching, the pain 
would increase to an 8 and that it would sometimes interfere 
with his sleep.  The veteran noted that he would wake up 
secondary to the pain and that he was able to sleep 
approximately four to five hours continuously at night before 
he would wake up due to discomfort.  He reported that he 
self-medicated with Advil or Motrin for flare-ups once to 
twice daily.  The veteran stated that he would also apply 
heat to the lower back area and that such was needed one to 
two days each month.  He noted that he was on no permanent 
restrictions at work and that he had lost no time from work 
related to his back problems.  It was noted that the veteran 
had a normal gait with no assistive devices.  The veteran 
denied any bowel or bladder problems relating to his lumbar 
spine and stated that he avoided squatting and kneeling as it 
would be difficult to get up quickly.  

The examiner reported that the veteran's spine had normal 
curvatures and was non-tender to palpation.  It was noted 
that there was a well-healed scar, measuring 10 centimeters, 
in the lumbar area.  The examiner indicated that the veteran 
had full forward flexion of his lumbar spine to 90 degrees, 
that extension was to 30 degrees, that right and left lateral 
flexion was to 30 degrees, and that right and left lateral 
rotation was to 45 degrees.  The examiner stated that such 
was repeated three times with no change in the veteran's 
ability to perform the maneuvers due to pain and/or fatigue.  
It was noted that the veteran's deep tendon reflexes were 2+ 
and brisk throughout the lower extremities, that his pulses 
were 2+ and equal throughout the lower extremities, and that 
no cyanosis, edema, or clubbing was noted.  The examiner 
stated that his sensation was intact in the lower extremities 
to light touch and one and two point discrimination.  The 
examiner noted that the veteran had negative straight leg 
lying, and that such was repeated three times on the right 
and left.  It was reported that the veteran had +5/5 
musculoskeletal strength in the lower extremities and that 
such was equal, bilaterally.  

The diagnoses included intervertebral disk syndrome, post 
lumbar fusion.  The examiner commented that the veteran's 
disabilities did not interfere with his ability to maintain 
active employment and that he was independent in all 
activities of daily living.  In an addendum, the examiner 
stated that there was no pain on range of motion on any 
joints except as stated and that all the joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  It was noted that X-rays 
showed a prior posterior fusion of the L4 and L5 vertebral 
bodies without radiographic evidence of hardware 
complications and no residual spondylolisthesis.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected low back disability is not more 
than 10 percent disabling.  The Board observes that the old 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome contemplate consideration of limitation of motion 
and pain on use of the low back, factors which the Board has 
taken into account when assigning a rating.  See VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998).  The Board notes that the 
medical evidence as a whole fails to show signs of more than 
mild intervertebral disc syndrome, as required for a higher 
rating under the old criteria.  As noted above, the September 
2004 VA spine examination report noted that the veteran's 
spine was non-tender to palpation, that deep tendon reflexes 
were 2+ and brisk throughout the lower extremities, that his 
pulses were 2+ and equal throughout the lower extremities, 
that his sensation was intact in the lower extremities to 
light touch and one and two point discrimination, and that he 
had +5/5 musculoskeletal strength in the lower extremities 
that was equal, bilaterally.  It was also noted that the 
veteran had negative straight leg lying, and that such was 
repeated there times on the right and left.  The May 2002 VA 
spine examination report noted that there was no palpable 
spasm or apparent tenderness, that there were 2+ bilateral 
and equal reflexes at the veteran's knees and ankles, and 
that there was normal strength at the toes, ankles and knees.  
It was also reported that the straight leg test, in both the 
sitting and supine position, was fully normal in both 
positions with complaints only of tightness in the low back 
and back of legs with stretching to above 60 to 70 degrees.  
The examiner stated that there was an absence of any 
paresthesias or other referred symptoms.  Other recent 
treatment records, as well as the prior August 1999 VA 
orthopedic examination report, showed similar pathology.  
Clearly, moderate intervertebral disc syndrome, with 
recurring attacks, as required for a 20 percent rating under 
the old criteria, has not been shown.  The examinations and 
recent treatment entries provide negative evidence against 
this claim.  

As to the new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), 
it is questionable whether during any recent 12 month period 
there have been any "incapacitating episodes" as defined by 
the regulation as a result of the veteran's service-connected 
low back disability, and clearly any such incapacitating 
episodes have totaled less than two weeks during any 12 month 
period.  A greater duration of incapacitating episodes would 
be required during the past 12 months for a higher (20 
percent) rating under such criteria.  

The new criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004), also 
permit alternatively rating intervertebral disc syndrome 
based on separate evaluations under orthopedic and 
neurological codes.  No ratable neurologic disability is 
shown to be the result of the veteran's service-connected 
lumbar disability (degenerative disc disease of the lumbar 
spine, status post lumbar laminectomy) by the most recent 
medical evidence of record.  

Under the old criteria of Diagnostic Code 5292 for limitation 
of lumbar motion, a higher 20 percent rating requires 
moderate limitation of motion.  Such is not shown by the 
evidence of record, to include the most recent September 2004 
VA spine examination.  The veteran's limitation of motion is 
no more than slight and is indicative of the present 10 
percent rating.  A greater level of limitation of motion 
would be required to constitute "moderate" limitation of 
motion and warrant a higher rating.  Even when the effects of 
pain are considered, such is not more than 10 percent 
disabling under the old criteria of Diagnostic Codes 5003, 
5010, 5292.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  The September 2004 VA spine 
examination report noted that all joints had no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  Additionally, the medical evidence 
indicates that the veteran's lumbar spine is not ankylosed 
(i.e., fixed in one position), and thus a higher rating (40 
percent) under the old criteria of Diagnostic Code 5289 is 
not in order.  

Under the old criteria of Diagnostic Code 5295, no more than 
a 10 percent rating would be warranted.  In order for a 20 
percent rating, the evidence must show that the veteran had 
lumbosacral strain with muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally, in 
the standing position.  Such is clearly not shown by the 
evidence of record.  

As to the new criteria of 38 C.F.R. § 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242 (2004), the evidence fails to 
indicate favorable ankylosis of the entire thoracolumbar 
spine, or forward flexion of the thoracolumbar spine of 60 
degrees or less, or limitation of combined range of motion to 
235 degrees or less, as required for a 20 percent rating.  
For example, the September 2004 VA spine examination report 
showed flexion of 90 degrees and no ankylosis.  The combined 
range of motion was 270 degrees.  Therefore, no more than a 
10 percent rating could be granted under such criteria.  

In terms of any neurological manifestations, the most 
appropriate neurologic code, is Diagnostic Code 8520 for 
impairment of the sciatic nerve.  The medical evidence fails 
to indicate the presence of sciatica.  Therefore any rating 
pursuant to Diagnostic Code 8520 would not be appropriate.  

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different percentage 
ratings may be assigned for different periods of time from 
the effective date of service connection based on the facts 
found, a practice known as "staged ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence shows 
no distinct periods of time, since the effective date of 
service connection, during which the veteran's low back 
disability has been more than 10 percent disabling.  

Addressing the merits of the claim above, the Board has 
considered all potential applicable diagnostic codes.  No 
diagnostic code, however, provides a basis for a higher 
rating.  The Board has also considered whether the record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the 
rating schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the disability at issue 
would cause a "marked" interference with employment or 
requires frequent hospitalizations or otherwise produce 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

As the preponderance of the evidence is against the claim for 
a higher rating for the veteran's low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in January 2000, 
a statement of the case in February 2000, correspondence in 
September 2003, and a supplemental statement of the case in 
April 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations, including in September 
2004.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  


ORDER

An increased initial rating for a low back disability is 
denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


